75 Ill. App. 2d 384 (1966)
221 N.E.2d 47
Anthony Lango, Plaintiff-Appellant,
v.
Division Paint & Garden Supply Co., a Corporation, Goshen Churn & Ladder, Inc., a Corporation, and Milo Lang, Defendants-Appellees.
Gen. No. 49,440.
Illinois Appellate Court  First District, Second Division.
October 11, 1966.
*385 Philip H. Corboy and James P. Chapman, of Chicago, for appellant.
Tom L. Yates, of Chicago (Carl E. Abrahamson, of counsel), for appellees.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Order dismissing count of plaintiff's complaint reversed and remanded.
Not to be published in full.